UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 13-7947


CHRISTOPHER GIBBS, JR.,

                       Plaintiff – Appellant,

          v.

STATE COMMISSIONER # 2124, c/o Wicomico County Detention
Center

                       Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Paul W. Grimm, District Judge. (8:13-
cv-03108-PWG)


Submitted:   February 27, 2014              Decided:   March 5, 2014


Before NIEMEYER, KING, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Christopher Gibbs, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Christopher Gibbs, Jr., appeals the district court’s

order dismissing his civil action without prejudice pursuant to

Younger v. Harris, 401 U.S. 37 (1977).         We have reviewed the

record and find no reversible error.       Accordingly, we affirm for

the reasons stated by the district court.          Gibbs v. State Comm’r

# 2124, No. 8:13-cv-03108-PWG (D. Md. Nov. 15, 2013).             We deny

Gibbs’   motion   for   counsel.   We   dispense    with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before this court and argument would not aid

the decisional process.



                                                                  AFFIRMED




                                   2